DETAILED ACTION
Notices to Applicant
This communication is a final rejection. Claims 21, 22, 25-32, 35-37, and 40, as filed 02/16/2022, are currently pending and have been considered below.
Priority is generally acknowledged to 63/064,714 (filed 08/12/2020) and 17/399,571 (filed 08/11/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process... may obtain a patent therefor..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21, 22, 25-32, 35-37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/399,571 (reference application) in view of Sharma and Lindemer. Any differences between, for example, claim 21 of the instant application and claim 1 of the reference application such as AI features would have been taught see Sharma par. [0110] and Lindemer par. [0010]). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21, 22, 25-32, 35-37, and 40 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:

--receiving, by an Artificial Intelligence (AI) system, medical data and associated medical metadata into a digital storage device; 
--determining, by the Al system, a quality score for the medical data and the associated medical metadata; 
--determining, by the Al system, at least one rule, wherein the at least one rule corresponds to at least one condition for execution of the rule by the Al system and at least one receiver; 
determining, by the Al system, whether the medical data, the associated medical metadata, and/or associated processing matches the at least one condition of the at least one rule based at least in part on the quality score, the associated processing comprising processing by the AI system trained on a training rule and traininq medical data associated with at least one metadata component; and 
--upon determining that the medical data, the associated medical metadata, and/or the associated processing matches the at least one condition based on output from the Al system, providing, by the Al system, the medical data to the at least one receiver of the at least one rule by executing the rule.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like computer-implemented method, nothing in the claims precludes the such as making determinations from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps additionally include methods of organizing human activity, namely managing and routing clinician consultations.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as receiving/sending/determining additional information in claims 22, 25-30, 32, 35, 37, 40, reciting particular aspects of how the abstract idea may be performed in the mind but for recitation of generic computer components.  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
Insignificant extra-solution activity (such as receiving and providing data which is amounts to mere data gathering, see MPEP 2106.05(I)(A))
generally link the abstract idea to a particular technological environment or field of use (such as the use of AI to make determinations, see MPEP 2106.05(h))
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Using artificial intelligence to make determinations about diagnoses is well-understood, routine, and conventional as demonstrated by the Wikipedia article on IBM Watson Health which: “There are many diseases out there but there also many ways that AI has been used to efficiently and accurately diagnose them. Some of the diseases that are the most notorious such as Diabetes, and Cardiovascular Disease (CVD) which are both in the top ten for causes of death worldwide have been the basis behind  a lot of the research/testing to help get an accurate diagnosis. Due to such a high mortality rate being associated with these diseases there have been efforts to integrate various methods in helping get accurate diagnosis.” Additionally, He 2019 discusses an “AI-based tools for the diagnosis of lung cancer, esophageal cancer, diabetic retinopathy, and general diagnostic assistance in pathology examinations” (page 35). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22, 25-32, 35-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (USP App. Pub. No. 2020/0160941) in view of Lindemer (USP App. Pub. No. 2020/0160510).

Regarding claim 21, Sharma discloses: A computer-implemented method for providing automated routing of medical data (FIG. 6; case routing in FIG. 10), the method comprising: 
--determining at least one rule corresponding to at least one condition and at least one receiver (“rules that govern what information the first entity may access from the second entity and/or how information from the second entity may be shared by the first entity with other entities and/or other rules,” par. [0027]; “Rules and/or other instructions can be defined to drive automated case creation and routing,” par. [0064]); 
--receiving medical data and associated medical metadata (“The first entity 102 generates patient information (e.g., contact information, medical reports, medical images, and/or any other type of patient information) associated with the patient and stores the patient information in a first local information system (e.g., PACS/RIS and/or any other local information system),” par. [0033]; “If the input data relates to a certain hospital or clinician, as specified in metadata in the input data file,” par. [0075]); 
--determining whether the medical data, the associated medical metadata, and/or associated artificial intelligence processing satisfies the at least one condition of the at least one rule …(“an instruction or rule can be set up to identify an incoming image of a certain type (e.g., a magnetic resonance image of a brain, etc.) with a certain associated clinician (e.g., reporting physician is Dr. Smith, etc.),” par. [0064]; “The input data processor 610 can process the input data to identify a type, quantity, and/or other characteristic(s) of the incoming data (e.g., by evaluating metadata, header information, etc., associated with the input data from the data source),” par. [0084]); and 
--upon determining that the at least one condition of the at least one rule is satisfied, providing, from an originating institution, the medical data to the at least one receiver (“When such an image is identified, the example rule instructs that associated metadata (e.g., in a DICOM header of the image, etc.) is processed to create a case on the cloud from the image. According to the example rule/instruction, the automatically created case is forwarded to the associated clinician (e.g., sent to Dr. Smith, etc.),” par. [0064).
Sharma suggests artificial intelligence (“an intelligent, automated analysis of incoming data” in par. [0110]) but does not disclose any AI details. Sharma does not explicitly disclose, but Lindemer teaches:
--[receiving medical data and associated medical metadata] by an Artificial Intelligence (AI) system…[determining] by the AI system…based on output from the AI system… (“patient is evaluated and categorized as to the patient's level of complexity based on a series of artificial intelligence (AI) filtering mechanisms that utilize both medical image metadata,” par. [0025])
--determining, by the AI system a quality score for the medical data and the associated medical metadata (the broadest reasonable interpretation of “quality score” includes the probability scores described in Lindemer par. [0032]); “These rules may be executed by the computer logic of the rules-based engine on the complexity factors generated by the NLP and medical image data deep learning analytics engines (i.e. the characteristics and IOCs) to determine which rules have criteria that are satisfied by the complexity factors extracted from the medical image data and metadata associated with the medical image data, e.g., the DICOM® header information,” par. [0032]);
--processing by the AI system trained on a training rule and training medical data associated with at least one metadata component (“The training of these AI mechanisms may involve a supervised training process in which a training dataset is input to the AI mechanisms which generate an output,” par. [0034]);
--[determining whether the medical data, the associated medical metadata, and/or associated artificial intelligence processing satisfies the at least one condition of the at least one rule] based at least in part on the quality score (“With the probability score embodiments, a more fine grain evaluation of the complexity of the patient is achieved which allows for a more detailed routing of the medical image study data to downstream patient evaluation computing systems,” par. [0011])
It would have been obvious before the effective filing date to expand Sharma’s intelligent medical data processing to include Lindemer’s AI techniques because: “[t]hese artificial intelligence based engines lead to more accurate evaluation of the medical image study data for determining the complexity of the patient based on a learned basis for evaluation” (Lindemer par. [0010]).

Regarding claim 22, Sharma does not expressly disclose, but Lindemer further teaches: the receiving the medical data and the associated medical metadata further comprising: detecting at least one unusual lab measurement or unusual reporting information corresponding to the medical data and the associated medical metadata; and providing, in response to the detecting, the medical data to at least one expert (“the downstream patient evaluation computing systems comprise one or more artificial intelligence tools, wherein in response to the patient complexity indicating the patient to be complex, the medical study data is not routed to the one or more artificial intelligence tools and is routed to a human subject matter expert computing device for review and evaluation by the human subject matter expert,” par. [0012]).
The motivation to combine is the same as in claim 21.

Regarding claim 25, Sharma does not expressly disclose, but Lindemer further teaches: providing, by the Al system, the medical data to at least one expert, the providing responsive to the Al system determining that it cannot accurately diagnose the medical data (“the downstream patient evaluation computing systems comprise one or more artificial intelligence tools, wherein in response to the patient complexity indicating the patient to be complex, the medical study data is not routed to the one or more artificial intelligence tools and is routed to a human subject matter expert computing device for review and evaluation by the human subject matter expert,” par. [0012]).
The motivation to combine is the same as in claim 21.

Regarding claim 26, Sharma further discloses: wherein the at least one rule comprises at least one specific keyword, at least one tissue type, at least one disease condition, at least one submitting clinician, at least one case identifier, and/or at least one accession number (“an instruction or rule can be set up to identify an incoming image of a certain type (e.g., a magnetic resonance image of a brain, etc.) with a certain associated clinician (e.g., reporting physician is Dr. Smith, etc.),” par. [0064]; case identifier in par. [0074]).

Regarding claim 27, Sharma further discloses: wherein the medical data comprises at least one text-based medicine, at least one text- based medical note, and/or at least one text-based medical record (“the edge device 310 may communicate via DICOM and/or HL7 protocols with the local information systems 312, 314 to generate patient and/or exam records in the local information systems 312, 314, retrieve information from the local information system 312, 314 and upload the information into the cloud 300, store information in the local information systems 312, 314, and/or perform other actions” par. [0038]).

Regarding claim 28, Sharma further discloses: wherein the associated medical metadata comprises at least one text-based document (“metadata in the input data file,” par. [0075]), at least one text-based diagnosis, and/or at least one text-based lab result document.

Regarding claim 29, Sharma further discloses: wherein the determining at least one rule comprises a user selecting the at least one rule (“a user first selects an available gateway for connection to the cloud-based system 600, and available instructions then appear for the selected gateway. The user can then select active instruction(s) and/or active instruction(s) are then automatically applied to incoming data, for example.,” par. [0079]).

Regarding claim 30, Sharma further discloses: wherein the determining at least one rule comprises automatically invoking the at least one rule (“a user first selects an available gateway for connection to the cloud-based system 600, and available instructions then appear for the selected gateway. The user can then select active instruction(s) and/or active instruction(s) are then automatically applied to incoming data, for example.,” par. [0079]).

Regarding claims 31 and 36, the claims are substantially similar to claim 21 and are rejected with the same reasoning. See additionally Sharma par. [0021].

Regarding claims 32 and 37, the claims are substantially similar to claims 22 and are rejected with the same reasoning.

Regarding claims 37 and 40, the claims are substantially similar to claims 25 and are rejected with the same reasoning.



Response to arguments
Applicant's arguments filed 02/16/2022 have been fully considered and are discussed below. 
Regarding the double patenting rejections, Applicant asserts that a Terminal Disclaimer was filed, but the Examiner finds no such document in the file wrapper.
Regarding the subject matter ineligibility rejections, Applicant argues (Step 2A Prong One) that the claimed invention includes limitations that cannot be performed mentally or with pen and paper. Remarks pages 10-11. The Examiner agrees that the claimed invention includes additional elements, however it also includes one or more abstract ideas. Whether the additional elements confer eligibility is analyzed Prong Two and Step 2B. Applicant further argues (Step 2A Prong Two) that the claimed invention integrates any abstract idea into a practical application because an AI system performs the processing steps. Remarks page 11. While use of AI can confer eligibility, the AI in the claimed invention is recited at such a high level that it amounts to generally linking to the field of AI. As described in MPEP 2106.05(e), Generally linking the use of a judicial exception to a particular field does not amount to a practical application or significantly more than an abstract idea. Additional details surrounding the construction and training of the AI model would be required to do more than generally link the invention to AI. 
Finally, Applicant argues that the claimed invention is significantly more than an abstract idea because it results in “improved processing of, e.g., data (such as images) of rarer conditions through the use of a quality score for the medical data and associated metadata. Remarks page 11. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer’s ability to store data in a particular data structure (i.e., a self-referential database), the claimed invention purports to improve how medical data is analyzed. There is no indication that the claimed invention includes any improvement to GUIs such as a specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers as in Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018). Instead, the claimed invention appears similar to the example improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii).
Regarding the prior art rejections, Applicant’s arguments are moot in view of the new combination including Lindemer.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action (See MPEP 706.07(a)). Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan, can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626